Citation Nr: 1647660	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and insomnia. 

2. Entitlement to service connection for Crohn's disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Stephen Gragg, Representative 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines from June 1977 to February 1979. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran had a September 2013 Travel Board hearing before the undersigned Veterans Law Judge (VLJ). 

This claim was remanded for further development in February 2014. 

A supplemental statement of the case was issued in June 2016 further denying the claims. 


FINDINGS OF FACT

1. The weight of the evidence is against finding that the Veteran's PTSD is related to an in-service stressor as the evidence does not support that the stressor occurred. 

2. The weight of the evidence is against finding that the Veteran has any psychiatric disorder that is related to service. 

3. The weight of the evidence is against finding that the Veteran was exposed to herbicides in service. 

4. The weight of the evidence is against finding that the Veteran's Crohn's disease or any other intestinal problem is related to service. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service, and is not related to a service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.310 (2015).

2. The criteria for entitlement to service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A. PTSD 

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304 (f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347  (Fed. Cir. 2010). Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 ; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor. 38 C.F.R. §§ 3.304 (f) and 4.125.

In order to be diagnosed with PTSD for VA purposes, the Veteran must meet the diagnostic criteria under DSM-5. The December 2015 VA examiner diagnosed the Veteran with both PTSD and major depression.   

The Veteran claims two in-service stressors. First, he reports that there was an accident on his EOD team while stationed at 29 Palms in the Mojave Desert in 1978 where four soldiers went out late at night to check on explosions and air fire from a military jet blew up the explosives and killed the soldiers. The Veteran asserts that he was involved in the clean-up of this incident. He asserts that he has nightmares from this incident. 

The Veteran also asserts that his bunkmate at Camp Pendleton in either 1977 or 1978, David Clemmons, killed himself by hanging himself at the end of his bunk. However, in a March 2010 statement, the Veteran reports that that bunkmate was actually killed by another Marine and it was covered up to look like a suicide. He reports that he was told to "suck it up" and denied mental health treatment and this made him angry. 

This case was remanded for the Veteran's military personnel records. Additionally, requests were sent to NCIS for corroborating evidence for either of the claimed incidents. Nothing was received from NCIS to corroborate either in-service incident. 

A review of the military personnel records indicate that the Veteran was noted in January 1979 to have been "erroneously enlisted". The reasoning was that the Veteran had been allowed to retest after failing to meet the mental standards for enlistment, but should not have been allowed to retest. It was noted in that memo that the Veteran has been in a status of desertion since September 1978 and was later apprehended in January 1979 and a discharge was recommended. 

There is also an October 1978 letter written by the Veteran's mother to their Congressman explaining that her son was discontented with the U.S. Marines' policies that he was not able to enter into mechanics or receive any education. There is no mention of any other difficulties in service regarding either of the alleged incidents. There is nothing in the military records to corroborate any service at 29 Palms, nor or any reports of an incident involving the death of four soldiers. Additionally, NCIS was unable to obtain any information related to the alleged suicide of the Veteran's bunkmate David Clemmons. 

 There is no credible supporting evidence that a claimed in-service stressor occurred. The only evidence of the claimed stressors is from the Veteran's testimony. Therefore, element (2) is not met for service connection for PTSD and the claim must be denied. 

B. Other Psychiatric Disorders

The December 2015 VA examiner diagnosed the Veteran with both PTSD and major depression. The VA examiner opined that the Veteran's symptoms of depression are more likely than not related to his PTSD. Moreover, there is no mention in service treatment records of any depression. There is no other evidence linking any other psychiatric disorder to the Veteran's period of service.  

C. Crohn's Disease

The Veteran alleged that he contracted Crohn's disease by being exposed to Agent Orange. He testified at his Board hearing that while on the USS Monticello he was involved in hauling barrels of Agent Orange and disposing of equipment that had been exposed to Agent Orange. He said he washed and sanded equipment for about four months. The Veteran testified that he was told by fellow service members in the last 15 years that he was hauling Agent Orange at the time.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii); 38 U.S.C.A. § 1116 (f).

In this case, the Veteran is not entitled to the presumption that he was exposed to herbicide in service as the evidence does not show, and he has not contended, that he ever set foot in Vietnam. Instead, the Veteran has alleged actual herbicide exposure outside of Vietnam.

The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicide was present in barrels he hauled or equipment he disposed of or washed. Thus, his lay assertion that he was exposed to herbicide either on barrels or equipment, is not competent evidence as to whether there was actual contamination or actual exposure. No evidence other than the Veteran's lay testimony is of evidence that the Veteran had any exposure to Agent Orange in service. 

As the evidence does not show the Veteran was exposed to herbicide in service, he is not entitled to the presumption that diabetes was incurred due to exposure to herbicide. 38 U.S.C.A. § 1116 (a)(1).

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis. See Combee, 34 F.3d 1039 at 1043-1044. As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

However, this too fails to show that service connection is warranted for the Veteran's Crohn's disease or any other digestive ailment. 

Service treatment records show a complaint in January 1979 for bloody stools and increased and painful bowel movements and the Veteran was diagnosed with possible intestinal ulcers. 

The February 2015 VA examiner noted that there is no histologic or radiographic evidence that Veteran has Crohn's disease. The examiner also noted that there is nothing in his records that would make a connection between Crohn's and service and no record of making contact with Agent Orange. Finally, the examiner opined that even though Veteran may have an intestinal condition there is nothing that establishes a connection between this condition and service. In particular, there is no medical documentation of a prolonged intestinal condition from service until now. The Veteran's only reports of Crohn's disease or intestinal problems are, at the very earliest, from the late 1990s. This is much attenuated from his in-service incurrence of bloody stools. Therefore, the weight of the evidence does not supporting a finding of a nexus between the Veteran's in-service bloody stools and his current intestinal condition to include Crohn's disease. The claim must be denied. 

II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in October 2009, February 2012, and May 2012 letters prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pertinent to the issues decided herein, the February 2014 Board remand directed the AOJ to provide an examination for the Veteran's intestinal conditions and to obtain his military personnel records and to contact NCIS for verification of the Veteran's stressors. Pursuant to the February 2014 Board remand, the AOJ provided the Veteran with a VA examination, obtained his military personnel records and attempted to verify his stressors from NCIS and readjudicated the claims in a  June 2016 supplemental statement of the case. Accordingly, the Board finds that VA at least substantially complied with the February 2014 Board remand. See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, and insomnia is denied. 

Service connection for Crohn's disease, to include as due to herbicide exposure is denied. 


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


